Citation Nr: 1515735	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for chronic right shoulder pain, status post shoulder replacement. 

2. Entitlement to service connection for chronic left shoulder pain with rotator cuff pathology.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel








INTRODUCTION

The Veteran had active military service from June 1976 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for a bilateral shoulder condition.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right and left shoulder disabilities are due to military service. 

During the development of the appellant's claim, he was afforded a VA examination in February 2012.  The examiner diagnosed prosthetic right shoulder and rotator cuff pathology of the left shoulder.  However, the examiner did not provide an opinion as to whether either condition was related to the appellant's military service.  As such, an additional VA examination must be provided and an opinion obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic VA examination to determine the etiology of his right and left shoulder disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in examination report.

The examiner should identify each right and left shoulder disability.  Thereafter, the examiner should provide an opinion for the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that any right shoulder disability had its onset during military service or is otherwise related to such service?

b. Is it at least as likely as not (a 50 percent or greater probability) that any left shoulder disability had its onset during military service or is otherwise related to such service?

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




